UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7435


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE CURTIS DELESTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:99-cr-00751-DCN-6; 2:07-cv-70082-DCN)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Curtis Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne Curtis Deleston seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)     motion     and       related      motions.         The    order      is    not

appealable       unless       a     circuit         justice     or     judge         issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2006).                    A

certificate        of     appealability             will      not     issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the      merits,     a    prisoner         satisfies    this      standard      by

demonstrating        that     reasonable            jurists    would        find     that     the

district      court’s     assessment        of       the    constitutional           claims    is

debatable     or     wrong.        Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We   have      independently           reviewed       the     record     and

conclude      that      Deleston     has    not       made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3